Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
This is the first office action in response to application No. 17254230 (Pub. No. 20210274442) filed on 12/18/2020, as originally filed claims 1-21, 23-29, 31-33, 35-43 are presented for examination, and claims 22, 30, and 34 are cancelled. 
Examiner NOTE:  
Examiner request applicant to use readable ink when claims are amended or other documents sent for scanning to PTO, as it’s viewed below the new amendment prints are very faded that is almost NOT readable/legible and NOT normal print/copy-ink, to avoid miss-interpretation of the faded-print, applicant shall send a new copy of amended claim that is more readable/legible when responding to this office action, in future communications, Examiner request applicant to send readable/legible claim set, and further, applicant shall review the current amended claims for lack of antecedent basis and inconsistency with used of terms within the claim limitations language before sending the new amendment documents to PTO.  
    PNG
    media_image1.png
    200
    740
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    881
    633
    media_image2.png
    Greyscale

Election/Restriction

     Restriction to one of the following inventions is required under 35 U.S.C. 121:  

I.   Claims 1-17: independent claim 1 and dependent claims 2-17 are drawn to a low energy electronic device for communicating identifying information to a nearby portable electronic device that switches to a one-way-communication mode and switches transmission to a two-way-communication mode after specific time period elapsed, classified in H04B 1/44, H04M 1/72412. 
II   Claims 18-21, 23-29, 31-33, 39-43, :  independent claims 18, 27, dependent claims 19-21, 23-26, 39-43 (dependent of independent claim 18), 28-29, and 31-33 (dependent of independent claim 27) are drawn to a portable electronic device receive signals from paired or non-paired low energy electronic devices, performing background function or foreground function in response to the determination of whether the paired or non-paired low energy electronic device is paired with the portable electronic device, transmitting the user identifier and the location of the portable electronic device to a server system, classified in H04M 2250/12, H04W 4/025.   

III   Claims 35-38:  independent claim 35 and dependent claims 36-38 are drawn to a server system for enabling communication between a plurality of portable electronic devices with a particular application, a group of users determining whether the situation data further comprises recorded image data and audio data in accordance with a determination that the situation data, classified in H04W 4/08, H04W 52/0254.


     The inventions are distinct, each from the other because of the following reasons: Inventions I and II are directed to related processes.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).       In the instant case, the processes of Invention I and Invention II having different mode of operation, function, or effect, and are not obvious variants.  Invention I deals with a low energy electronic device communicating identified information to a nearby portable electronic device, having a switchable transceiver that switches to a one-way communication mode when transmitting a generic wake-up signal within first time period, and transmits user identifier signal within a second time period after the first time period has elapsed, switch the transceiver into a two-way communication mode after the second time period has elapsed to facilitate receipt of an incoming confirmation signal, whereas Invention II limitations is about a portable electronic device comprising receiving signals from paired and or non-paired low energy electronic devices having a location determination module determining location of portable electronic device, determining based on the user identifier, whether the at least one paired or non-paired low energy electronic device is paired with the portable electronic device; and performing at background function or a foreground function in response to the determination of whether the at least one paired or non-paired low energy electronic device is paired with the portable electronic device, and in accordance with a determination that the low energy electronic device is not paired with the portable electronic device, transmitting the user identifier and the location of the portable electronic device to a server system.  Invention II clearly different in scope and is not an obvious variant in comparison to Invention I, Invention II limitations is about performing at background function or a foreground function in response to the determination of whether the at least one paired or non-paired low energy electronic device is paired with the portable electronic device, and in accordance with a determination that the low energy electronic device is not paired with the portable electronic device, transmitting the user identifier and the location of the portable electronic device to a server system.      In the instant case, the processes of Invention I and Invention III having different mode of operation, function, or effect, and are not obvious variants.  Invention I deals with a low energy electronic device communicating identified information to a nearby portable electronic device, having a switchable transceiver that switches to a one-way communication mode when transmitting a generic wake-up signal within first time period, and transmits user identifier signal within a second time period after the first time period has elapsed, switch the transceiver into a two-way communication mode after the second time period has elapsed to facilitate receipt of an incoming confirmation signal, whereas Invention III limitations is about a server system for enabling communication between a plurality of portable electronic devices with a particular application, receiving situation data such as identity and location from a portable electronic device, a group of users associated with the user identifier; determining whether the situation data comprises recorded image data and audio data, sending a user identifier of the portable electronic device with recorded audio data and visual data to the group of users.  Invention III clearly different in scope and is not an obvious variant in comparison to Invention I, Invention III limitations is about a server system for enabling communication between a plurality of portable electronic devices and a group of users associated with the user identifier determining situation data comprises recorded image data and audio data, transmission of recorded audio data, and visual data to the group of users.       In the instant case, the processes of Invention II and Invention III having different mode of operation, function, or effect, and are not obvious variants.  Invention II deals with a portable electronic device comprising receiving signals from paired and or non-paired low energy electronic devices having a location determination module determining location of portable electronic device, determining based on the user identifier, whether the at least one paired or non-paired low energy electronic device is paired with the portable electronic device; and performing at background function or a foreground function in response to the determination of whether the at least one paired or non-paired low energy electronic device is paired with the portable electronic device, and in accordance with a determination that the low energy electronic device is not paired with the portable electronic device, transmitting the user identifier and the location of the portable electronic device to a server system, whereas Invention III limitations is about a server system for enabling communication between a plurality of portable electronic devices with a particular application, receiving situation data such as identity and location from a portable electronic device, a group of users associated with the user identifier; determining whether the situation data comprises recorded image data and audio data, sending a user identifier of the portable electronic device with recorded audio data and visual data to the group of users.  Invention III clearly different in scope and is not an obvious variant in comparison to Invention II, Invention III limitations is about a server system for enabling communication between a plurality of portable electronic devices and a group of users associated with the user identifier determining situation data comprises recorded image data and audio data, transmission of recorded audio data, and visual data to the group of users.  
     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.       Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.   The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.       Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventor ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

August 27, 2022